Case 1:20-cv-23459-RNS Document 36 Entered on FLSD Docket 02/17/2021 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida
   Eyeris Rodriguez and others,          )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 20-23459-Civ-Scola
                                         )
   Supersonic of Florida, Inc. and
   others, Defendant.
          Order Adopting the Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Plaintiffs’ motions for costs and
  writs of execution. On January 29, 2021, Judge Torres issued a report,
  recommending that the Court grant the motions and award the Plaintiffs’ costs
  in the amount of $599.00. (Report & Recommendations, ECF No. 33.) No
  objections have been filed and the time to object has passed. Having considered
  Judge Torres’s report, the record, and the relevant legal authorities, this Court
  finds Judge Torres’s report and recommendation cogent and compelling.
         The Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 33). The Court grants Plaintiffs’ motion for costs in
  the amount of $599.00 (ECF No. 28) and for writs of execution to be issued
  against the Defendants (ECF No. 29).
          Done and ordered, in chambers at Miami, Florida, on February 16,
  2021.



                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
